  Case 17-13981         Doc 33       Filed 08/03/20 Entered 08/03/20 12:51:18                 Desc Main
                                       Document     Page 1 of 4


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

 IN RE:                                                  CASE NO. 17-13981

 Beverly Jackson;                                        CHAPTER 13

 Debtor(s).                                              JUDGE Deborah L. Thorne

                                         NOTICE OF MOTION


TO:     See attached list


        PLEASE TAKE NOTICE that on August 12, 2020, at 1:30 p.m., I will appear before the Honorable
Deborah L. Thorne, or any judge sitting in that judge’s place, and present Lakeview Loan Servicing, LLC’s
Motion to Amend Relief Order, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up and use an
account with Court Solutions, LLC. You can set up an account at www.Court-Solutions.com or by calling
Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
may grant the motion in advance without a hearing.

                                                  Lakeview Loan Servicing, LLC


                                                  By: /s/ Nisha B. Parikh
                                                  Nisha B. Parikh
                                                  Diaz Anselmo Lindberg LLC
                                                  1771 W. Diehl Rd., Ste. 120
                                                  Naperville, IL 60563-4947
                                                  630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
                                                  ILBankruptcy@dallegal.com
                                                  Firm File Number: B2004001

This law firm is deemed to be a debt collector.
  Case 17-13981        Doc 33      Filed 08/03/20 Entered 08/03/20 12:51:18               Desc Main
                                     Document     Page 2 of 4




                                    CERTIFICATE OF SERVICE

I hereby certify that on August 3, 2020, a true and correct copy of the foregoing NOTICE OF MOTION
was served:

Via the Court’s ECF system on these entities and individuals who are listed on the Court’s Electronic
Mail Notice List:

        David. M. Siegel, Debtor’s Counsel

        Marilyn O. Marshall, Trustee

        Patrick S Layng, U.S. Trustee

And by regular US Mail, postage pre-paid on:

        Beverly Jackson, 3426 W. 136th Street, Robbins, IL 60472


                                                          /s/ Tabatha Johnson
     Case 17-13981        Doc 33     Filed 08/03/20 Entered 08/03/20 12:51:18                 Desc Main
                                       Document     Page 3 of 4


                           IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

 IN RE:                                                  CASE NO. 17-13981

 Beverly Jackson;                                        CHAPTER 13

 Debtor(s).                                              JUDGE Deborah L. Thorne

                                 MOTION TO AMEND RELIEF ORDER

         Now comes Lakeview Loan Servicing, LLC, secured creditor herein, by and through its
attorneys, DIAZ ANSELMO LINDBERG LLC, and moves for entry of the attached Amended Order
Granting Relief from the Automatic Stay and in support thereof respectfully states as follows:

1.       This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and the general orders of the Northern
         District of Illinois.

2.       Venue is fixed in this Court pursuant to 28 U.S.C. § 1409.

3.       This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

4.       The debtor filed a petition for relief under Chapter 13 on May 3, 2017. The Chapter 13 plan
         confirmed on June 28, 2017.

5.       Lakeview Loan Servicing, LLC holds a mortgage secured by a lien on debtor's real estate
         commonly known as 9800 S. Oakley Ave., Chicago, IL 60643-1739.

6.       Movant filed a Motion for Relief from the Automatic Stay on June 19, 2020.

7.       Said Motion was granted by this court on July 8, 2020.

8.       The Relief Order entered July 8, 2020 inadvertently lists this case as a Chapter 7 instead of a
         Chapter 13.

9.       Movant prays for the entry of the attached Amended Order.
  Case 17-13981               Doc 33         Filed 08/03/20 Entered 08/03/20 12:51:18     Desc Main
                                               Document     Page 4 of 4




          WHEREFORE, Movant prays for an entry of the attached Amended Order Granting Relief from
the Automatic Stay and for such further relief as this Court deems proper.




                                                           Lakeview Loan Servicing, LLC




                                                           /s/ Nisha B. Parikh




Diaz Anselmo Lindberg LLC
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
ILbankruptcy@Dallegal.com
Firm File Number: B20050010
This law firm is deemed to be a debt collector.
